     Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 1 of 31 Page ID #:6



1      NONA YEGAZARIAN (SBN 316458)
       NYegazarian@FoxRothschild.com
2      FOX ROTHSCHILD LLP
       Constellation Place
3      10250 Constellation Blvd, Suite 900
       Los Angeles, California 90067
4      Telephone: 310.598.4150
       Facsimile: 310.556.9828
5
       Attorneys for Defendant
6      TABULA RASA HEALTHCARE, INC.
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     VIGILANT LLC,                                   Case No.
12                      Plaintiff,                     DECLARATION OF NONA
                                                       YEGAZARIAN IN SUPPORT OF
13             v.                                      NOTICE OF REMOVAL OF
                                                       ACTION TO FEDERAL COURT
14     TABULA RASA HEALTHCARE,
       INC., a corporation doing business as
15     prescribed wellness; and DOES 1
       through 10, inclusive,
16
                        Defendants.
17
18
               I, Nona Yegazarian, hereby declare the following:
19
               1.    I am an attorney licensed to practice law in the State of California and
20
       before this Court. I am an attorney with the law firm of Fox Rothschild LLP,
21
       attorneys of record for Defendant Tabula Rasa HealthCare, Inc. (“Tabula Rasa” or
22
       “Defendant”). I have personal knowledge of the facts stated herein, and if called as
23
       a witness to testify thereto, I could competently do so.
24
               2.    True and correct copies of Plaintiff Vigilant LLC’s (“Plaintiff”)
25
       Complaint, with Summons, Civil Case Sheet, Proof of Service and Notice of Case
26
       Management Hearing are attached hereto as Exhibit A.
27
               3.    True and correct copies of documents filed with the State of Ohio are
28
                                                   1
                                     DECLARATION OF NONA YEGAZARIAN
       126093485.1
     Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 2 of 31 Page ID #:7



1      attached hereto as Exhibit B, which appear to show Chris Nyhuis and Katherine
2      Nyhuis as members of Plaintiff.
3              4.    True and correct copies of a print-out of a Warren County Property
4      Search are attached hereto as Exhibit C, which appear to show Chris Nyhuis and
5      Katherine Nyhuis reside in Ohio and therefore are Ohio citizens.
6              5.    True and correct copies of documents filed with the State of Ohio are
7      attached hereto as Exhibit B, which appear to show that Plaintiff is located at 8366
8      Princeton Glendale Road, Suite B5, West Chester, Ohio 45069.
9              I declare under penalty of perjury under the laws of the United States of
10     America and the State of California that the foregoing is true and correct.
11             Executed this 10th day of September, 2021, at Los Angeles, California.
12
                                                      /s/ Nona Yegazarian
13                                                    Nona Yegazarian
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                  DECLARATION OF NONA YEGAZARIAN
       126093485.1
Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 3 of 31 Page ID #:8




              EXHIBIT A
          01
          2#345$62:21-cv-07265
                     7"8%"
                        3911&
                            ÿ8"12'ÿÿ
                                    "ÿÿDocument
                                           25*86ÿ#5ÿÿ6 54ÿ6+ÿ
                                                             1-1
                                                              ÿ9
                                                               .!1ÿ8/)
                                                                    6Filed
                                                                      5789))0-
                                                                           ÿ67ÿ41
                                                                                     ÿ265ÿ15
                                                                                            ÿ69ÿ47Page
                                                                                                   222ÿ6
                                                                                                        ÿ454ÿof331
                                                                                                                         ÿ09
                                                                                                                           4ÿ82Page
                                                                                                                                  ÿ45
                                                                                                                                    274ID
                                                                                                                                               ÿ#:9
""Case                          ()ÿ         "ÿ+),-                   09/10/21                                                        ÿ+2!ÿ4ÿ1251!ÿ
         01
          2#345$62:21-cv-07265
                    7"8%"
                        3911&
                            ÿ8"12'ÿÿ
                                    "ÿÿDocument
                                           25*86ÿ5ÿÿ6 54ÿ6+ÿ
                                                             ÿ9
                                                               .!1ÿ8/)
                                                                    6Filed
                                                                       5789))0-
                                                                            ÿ67ÿ41
                                                                                      ÿ265ÿ15
                                                                                             ÿ69Page
                                                                                                 ÿ47222ÿ6
                                                                                                         ÿ554ofÿ331ÿ09
                                                                                                                              4ÿ8Page
                                                                                                                                   2ÿ45
                                                                                                                                       274ID
                                                                                                                                               ÿ+2
                                                                                                                                                  ÿ#:10
""Case                           ()ÿ         "ÿ+),-  1-1              09/10/21                                                               !ÿ4ÿ1251!ÿ




                                                                                                           566789:;ÿ=>?ÿ5@@ÿAB?C>6:6ÿ
Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 6 of 31 Page ID #:11
Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 7 of 31 Page ID #:12
Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 8 of 31 Page ID #:13
Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 9 of 31 Page ID #:14
         01
          2#3452:21-cv-07265
                  $67"8%"
                        3911&
                            ÿ8"12'ÿÿ
                                    "ÿÿ25*86ÿ5ÿÿ6 54ÿ61-1
                                                              ÿ9
                                                                .!1ÿ8/)
                                                                     Filed
                                                                      65789))0-
                                                                            ÿ09/10/21
                                                                              67ÿ41
                                                                                      ÿ265ÿ159ÿ47222ÿ6
                                                                                                         ÿ10
                                                                                                            54ÿof331
                                                                                                                         ÿ09
                                                                                                                           4ÿ82Page
                                                                                                                                  ÿ45
                                                                                                                                    274ID
                                                                                                                                               ÿ#:15
""Case                           ()ÿ
                                         Document    "ÿ+),-  +ÿ                              ÿ6Page                                           ÿ+2!ÿ4ÿ1251!ÿ
Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 11 of 31 Page ID #:16
        Electronically Filed by Superior Court of California, County of Orange, 08/17/2021 08:00:00 AM.
      Case   2:21-cv-07265 - Document
30-2021-01214291-CU-CL-CJC                     1-1 H.
                                  ROA # 9 - DAVID     Filed   09/10/21
                                                        YAMASAKI,    ClerkPage
                                                                           of the 12 of By
                                                                                  Court 31 e Clerk,
                                                                                             PageDeputy
                                                                                                    ID #:17
                                                                                                          Clerk.
Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 13 of 31 Page ID #:18
        Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 14 of 31 Page ID #:19
004 0>
 !"##!$%%"# &34456,7879,:;<:=%"(?#
                                                                    89 9 9
'$()(*+$%%"# &34456,7879,:;<:=%=78:
,(!-$*%.(/,0%#& @;<@$;@AB34C
1"$*,2*$'#&,:;<=@DEFG<79:,:;<:=
/)$*!(HH&?7I7D@;<)),
%#H#*%$*!&!@JFD@"@G@2:@D<K9@=:L(;9                                            012345657
 KM=<!7<D:&?(+()$*!)),? 6!$1N)$"$ $2#$)!2,$"#L(*,

                       O0>                              ,$ #*N'1#"&
                  0S00>S                           P4QB4BCQ4CBCRBACQ,NQ,)Q,E,

 /D:@G:<@T:;M<79:<K@<@U;VL,@G:'@;@I:W:;<,M;X:=:;9:K@GJ::;G9K:YFD:YXM=K:@=7;I
 M;4CZCRZB4BB@<4A&44&44$'7;%:[@=<W:;<,C\MX<K7G9MF=<LDM9@<:Y@<,:;<=@DEFG<79:
 ,:;<:=6
 ]^_`a_bbcdefga_a_h`gicdeahjihk_lg`ha_mgah^]]lgbg`l^`acdefigdjh`lg`acden^ia_gdophb_]gj]g^l_`2d
 ap^a^ll`goj^ia_gdahapgjihmggl_`2q1dajihk_lg`ha_mghbapg^dgS^`^2gqg`ah`bgig`mgahapg
 `go]r^llglj^ia_gdn




                                      ,D:=TMX<K:,MF=<L1s&                                   L%:[F<s

                                                O0>                               ^2gt7
         Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 15 of 31 Page ID #:20

    !"#!$#%$&%'#!&($%&I
   02
   4/.73/102
     5567  098127302
                 23202
                    .7
                     2.3
                       723 9:
      .7/./;<45=
  :9J9KCKK0:7CK ?KC?0  90

          #)*#$#%$+#,(-%                                      0
                                                                          LMNOMOPNMPOPQORPN#!N#N#S#
    9323726 78/79/>.57//37 7578213/91279323726 78/7/739235 56782/ 5825723256?2/32.@8/1 22.
    1/32A653351123725./.A>/212.@15/1753/9122775 2>/212A2./12/12A2.82152B278517/@2691132/2A
    9319/.77517/.A/3A359373/372321/.A/AA32112A/12.A23/72A 215B7C8232372623/725.5339332A/7/.7/./
    0/12653.2/ 5.5DE5FE<5<=7G5115B2.@17/.A/3A359373/37232782>/212.@B21153393/7/33/>2.75 0/12653.2/5.
    5DE5HE<5<=7

                                    012345678205937                                                    297
    KU6 TGG90TGCTG7?9
     JT ?9KK 0;=U5= C=55
      5V;F06TTC  CW9




                               #)*#$#%$+#,(-%                                           "Xb\O
+LPMPLXYSZ[\OMMQ]                                                                     05A25602821^3532A932 _00^=5=U`/a
Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 16 of 31 Page ID #:21




               EXHIBIT B
           Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 17 of 31 Page ID #:22

                                                        Fri Sep 03 2021



Entity#:                       1929390

Filing Type:                   DOMESTIC LIMITED LIABILITY COMPANY

Original Filing Date:          04/12/2010

Location:                      ---

Business Name:                 VIGILANT LLC



Status:                        Active

Exp. Date:                     -



Agent/Registrant Information
TAFT SERVICE SOLUTIONS CORP.
425 WALNUT STREET, 1800
CINCINNATI OH 45202
09/30/2020
Active




Filings

 Filing Type                                                 Date of Filing   Document ID

 ARTICLES OF ORGNZTN/DOM. PROFIT LIM.LIAB. CO.               04/12/2010       201010500601

 TRADE NAME/ORIGINAL FILING                                  02/03/2011       201103501091

 TRADE NAME/BUSINESS ADDRESS CHANGE                          02/03/2011       201103500779

 TRADE NAME/ORIGINAL FILING                                  08/13/2012       201222900581

 TRADE NAME RENEWAL                                          01/15/2016       201601501176

 TRADE NAME RENEWAL                                          08/09/2017       201722101152

 SUBSEQUENT AGENT APPOINT/LIMITED/LIABILTY/PARTNERS          09/07/2017       201725001710

 SUBSEQUENT AGENT APPOINT/LIMITED/LIABILTY/PARTNERS          09/30/2020       202027403452




Page 1 of 2
          Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 18 of 31 Page ID #:23

                                                                             Fri Sep 03 2021




                                           UNITED STATES OF AMERICA
                                                  STATE OF OHIO
                                          OFFICE OF SECRETARY OF STATE
                I, Frank LaRose, Secretary of State of the State of Ohio, do hereby certify that this is a list
                of all records approved on this business entity and in the custody of the Secretary of State.


                                                                       Witness my hand and the seal of the
                                                                       Secretary of State at Columbus,
                                                                       Ohio this 3rd of September, A.D. 2021
                                                                         Ohio Secretary of State




Page 2 of 2
DOC ID ----> 201722101152
              Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 19 of 31 Page ID #:24
DOC ID ----> 201722101152
              Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 20 of 31 Page ID #:25
DOC ID ----> 201722101152
              Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 21 of 31 Page ID #:26
DOC ID ----> 201010500601
              Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 22 of 31 Page ID #:27
DOC ID ----> 201010500601
              Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 23 of 31 Page ID #:28
DOC ID ----> 201010500601
              Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 24 of 31 Page ID #:29
DOC ID ----> 201010500601
              Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 25 of 31 Page ID #:30
Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 26 of 31 Page ID #:31




               EXHIBIT C
                     Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 27 of 31 Page ID #:32
                                                                    Matt Nolan                             Barney Wright              Linda Oda
                                                                     Auditor                                 Treasurer                 Recorder


    Parcel ID         1506176009
                                                      Current Owner      NYHUIS CHRISTOPHER M. &                                 Value As Of      01-01-2020
   Parcel Seq         0

                                                                                                                               Ownership As Of    09-07-2021
                                                                         6439 SHADY OAK LN
Account Number        1134029                        Property Address
                                                                         MASON 45040
                                                                                                                                Tax Data As Of    09-07-2021


                      WHISPERING SPRNGS 2C LOT: 80
Legal Description                                     State Use Code     0510 - SINGLE FAMILY DWG (PLATTED)                     Census Tract      319.01
                      0.635 ACRES


                      11                             Neighborhood ID     152004
                      MASON CORP                                                                                               OH Public School
  Tax District                                                                                                                                  8307
                      MASON CSD                                                                                                    Dist No
                                                      School District    MASON CSD




 Primary Picture                                                                          Primary Sketch




 Residential Building and Last Sale Summary


                   Last Sale Amount                                     $640,000                    Bedrooms                                                  5

                    Last Sale Date                                  08/16/2018                       Exterior                                    MASONRY

                   Owner Occupied                                             Y             Above Grade Living Area                                4,235 sq. ft.

              Homestead Exemption                                             N             Finished Basement/Attic                                  900 sq. ft.

                      Year Built                                           2004                 Total Living Area                                  5,135 sq. ft.




 Value Summary


                          VALUATION                                      TRUE VALUE                                        ASSESSED VALUE

                              LAND                                                                  $130,000                                        $45,500

                           BUILDING                                                                 $488,760                                       $171,070

                             TOTAL                                                                  $618,760                                       $216,570

                              CAUV                                                                           $0                                                -


                                                                            Page 1 of 5
                Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 28 of 31 Page ID #:33
Parcel ID        1506176009
                                                Current Owner   NYHUIS CHRISTOPHER M. &                                    Account Number   1134029
Parcel Seq       0



                                                     Residential Building Details
                                                           Building 1 of 1
                              Building Sketch                                                                   Sketch Details

                                                                                 A      BRICK                      2 STORY                     1970
                                                                                 B      BRICK                      1 ST. / BSM'T                 155
                                                                                 C      FR. & MASONRY              E PORCH / O PORCH (OR REVERSE)150
                                                                                 D      FRAME                      DECK                          405
                                                                                 E      FRAME                      OPEN PORCH                     40
                                                                                 F      FRAME                      1 ST. / GAR.                  140
                                                                                 G      BRICK                      GARAGE                        594
                                                                                 H      FRAME                      OPEN PORCH                    146
                                                                                 I      STONE                      OPEN PORCH                    405
                                                                                 J      FRAME                      OPEN PORCH                    405




             Occupancy                                  1 FAMILY UNIT                  Finished Basement                                              900 sq. ft.
      Construction Year                                          2004                    Unfinished Attic                                               0 sq. ft.
        Remodel Year 1                                               0             Finished Attic/Living Area                                           0 sq. ft.
        Remodel Year 2                                               0                Number of Bedrooms                                                       5
             Condition                                    EXCELLENT                     Family/Rec Room                                                      NO
      Constrcution Cost                                           0.00                   Wood Fireplace                                                        0
        Remodel Cost                                              0.00                    Gas Fireplace                                                        1
             Foundation                                   CONCRETE                       Heating System                                        FORCED AIR
              Exterior                                     MASONRY                        Heat Source                                                      GAS
             Basement                                              3/4               Central Air Conditioning                                              YES
                                                                                           Full Baths                                                          4
                                                                                           Half Baths                                                          2
                                                                                           True Value                                             488,760.00


                                                                Special Features




                                                           No Special Features Found




                                                                   Page 2 of 5
                  Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 29 of 31 Page ID #:34
 Parcel ID          1506176009
                                                      Current Owner      NYHUIS CHRISTOPHER M. &                              Account Number   1134029
 Parcel Seq         0


                                                                      Tax Information
                                                                      Tax Year: 2021
                                 First Half                Second Half                   Total Current           Delinquent                Total Charge
     Gross Tax                                $0.00                       $0.00                          $0.00                  $0.00                     $0.00
      Net Gross                               $0.00                       $0.00                          $0.00                  $0.00                     $0.00
 Non-Business Credit                          $0.00                       $0.00                          $0.00                  $0.00                     $0.00
     Homestead                                $0.00                       $0.00                          $0.00                  $0.00                     $0.00
Owner Occupied Credit                         $0.00                       $0.00                          $0.00                  $0.00                     $0.00
       Net Tax                                $0.00                       $0.00                          $0.00                  $0.00                     $0.00
    Recoupment                                $0.00                       $0.00                          $0.00                  $0.00                     $0.00
    Total Net Tax                             $0.00                       $0.00                          $0.00                  $0.00                     $0.00
       Penalty                                $0.00                       $0.00                          $0.00                  $0.00                     $0.00


Special Assessments                           $0.00                       $0.00                          $0.00                  $0.00                     $0.00
     SA Penalty                               $0.00                       $0.00                          $0.00                  $0.00                     $0.00


       Adders                                 $0.00                       $0.00                          $0.00                  $0.00                     $0.00
      Remitters                               $0.00                       $0.00                          $0.00                  $0.00                     $0.00
        Paid                                  $0.00                       $0.00                          $0.00                  $0.00                     $0.00
      Refunded                                $0.00                       $0.00                          $0.00                  $0.00                     $0.00
         Due                                  $0.00                       $0.00                          $0.00                  $0.00                     $0.00


   Aug Tax Interest                                                                                                                                       $0.00
   Aug SA Interest                                                                                                                                        $0.00
   Dec Tax Interest                                                                                                                                       $0.00
   Dec SA Interest                                                                                                                                        $0.00
   Def Tax Interest                                                                                                                                       $0.00
   Def SA Interest                                                                                                                                        $0.00
    Amount Due                                                                                                                                            $0.00




                                                                           Page 3 of 5
              Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 30 of 31 Page ID #:35
  Parcel ID    1506176009
                                      Current Owner   NYHUIS CHRISTOPHER M. &                 Account Number   1134029
 Parcel Seq    0


Potential CAUV Recoupment

                               2018                        2019                   2020                  TOTAL

      Potential Recoupment                            NO POTENTIAL RECOUPMENT RECORDS FOUND




                                                         Page 4 of 5
                Case 2:21-cv-07265 Document 1-1 Filed 09/10/21 Page 31 of 31 Page ID #:36
Parcel ID        1506176009
                                                Current Owner    NYHUIS CHRISTOPHER M. &                       Account Number   1134029
Parcel Seq       0


                                                                 Sales History
    Sale Date                      Grantor                         Grantee                 Consideration                   Convey No.
    08-16-2018                 BBT GROUP, LLC           NYHUIS, CHRISTOPHER M. &*                     $640,000.00          2018-6001
    05-25-2004           DANIELS HOMES CONSTRUCTIO              BBT GROUP, LLC                        $648,140.00          2004-4264
    12-04-2003            WHISPERING SPRINGS LLC LT    DANIELS HOMES CONSTRUCTIO                      $134,900.00         2003-10699
    07-25-2003            WHISPERING SPRINGS LLC LT     WHISPERING SPRINGS LLC LT                           $0.00        2003-6225.009




                                                                    Page 5 of 5
